Title: From Alexander Hamilton to James Miller, 7 October 1799
From: Hamilton, Alexander
To: Miller, James


New York, October 7, 1799. “General Wilkinson with one Gentleman of his family, the Adjutant General, myself and Secretary with [two or three] servants [to the party] will set out, in the course of the day, for Trenton. We shall stay the night at Elizabeth town and arrive in Trenton perhaps on Tuesday evening but probably not before Wednesday Morning. You will please to provide for us suitable [Quarters: We shall come in a stage.]”
